Exhibit NEWS RELEASE FOR IMMEDIATE RELEASE Vanguard Natural Resources Announces Results of Borrowing Base Redetermination HOUSTON—May 29, 2009Vanguard Natural Resources, LLC (NYSE: VNR)("the Company") today reported that the borrowing base on its reserve-based credit facility has been set at $154 million in conjunction with its semi-annual redetermination as per the terms of the credit agreement. No other terms under the facility changed as a result of the redetermination.The borrowing base was previously set at $175 million. Mr.
